DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 October 2022 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 27 July 2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
a.	In line 3 of claim 7, a period should be insert after “second tongue portion” at the end of the claim.
b.	In line 3 of claim 15, a period should be insert after “movable second tongue portion” at the end of the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 1 of claim 4, “the pair of end portions” is indefinite because it lacks clear and/or positive antecedent basis.
b.	In lines 2-3 of claim 5, “the proximate pair of supporting portions” is indefinite because it lacks clear and/or positive antecedent basis.
c.	In line 1 of claim 12, “the pair of end portions” is indefinite because it lacks clear and/or positive antecedent basis.
d.	In lines 2-3 of claim 13, “the proximate pair of supporting portions” is indefinite because it lacks clear and/or positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takikawa et al. (US 2014/0022670).
With respect to claims 1-8, Takikawa et al. (US 2014/0022670) teach a flexure assembly (see FIGS. 4-7, for instance) comprising a gimbal portion (22) configured to receive a slider (11), the gimbal portion includes a first surface (as shown in FIG. 6, for instance) and a second surface (as shown in FIG. 7, for instance) which is opposite to the first surface, the gimbal portion is configured to receive the slider on the second surface (as shown in FIGS. 4 and 7, for instance); a distal stationary part (22b) at a distal end of the flexure assembly; and a distal pair of supporting portions (includes 53 and 54, for instance) of the gimbal portion, each of the distal pair of supporting portions are individually secured and supported by the distal stationary part at a distal end of the flexure assembly (as shown in FIGS. 4-7, for instance) [as per claim 1]; wherein the flexure assembly further comprises at least one microactuator element (31 and/or 32) mounted on the second surface on a respective side of the slider (as shown in FIG. 4, for instance) and includes a first end portion (31a or 32a) and a second end portion (31b or 32b) [as per claim 2]; wherein the first surface faces a load beam (21) [as per claim 3]; wherein a pair of end portions (includes 51a and 52a, for instance) are U-shaped (as shown in FIGS. 4-7, for instance) [as per claim 4]; wherein the flexure assembly further comprises a conductive circuit portion (41) unsupported from a proximate stationary part (22a, as shown in FIGS. 6 and 7, for instance) and beyond a proximate pair of supporting portions (70 and 71, as shown in FIG. 7, for instance, i.e., beyond the proximate pair of supporting portions in a direction toward the proximate stationary part), the conductive circuit portion is disposed on the second surface (as shown in FIGS. 4 and 7, for instance) [as per claim 5]; wherein the flexure assembly further comprises a proximate pair of supporting portions (includes 51 and 52, for instance) individually secured and supported by a proximate stationary part (22a) [as per claim 6]; wherein the flexure assembly further comprises a tongue (90) of the gimbal portion on which the slider is mounted (as shown in FIG. 6, for instance), the tongue includes a fixed first tongue portion (91), and a movable second tongue portion (92) [as per claim 7]; and wherein the tongue further includes a first hinge portion (93) formed between the fixed first tongue portion and the moveable second tongue portion (as shown in FIG. 6, for instance) [as per claim 8].
With respect to claims 9-16, Takikawa et al. (US 2014/0022670) teach a disk drive suspension (see FIGS. 4-7, for instance) comprising a load beam (21); and a flexure assembly (includes 22, for instance) including a gimbal portion (22) configured to receive a slider (11), the gimbal portion includes a first surface (as shown in FIG. 6, for instance) and a second surface (as shown in FIG. 7, for instance) which is opposite to the first surface, the gimbal portion is configured to receive the slider on the second surface (as shown in FIGS. 4 and 7, for instance); a distal stationary part (22b) at a distal end of the flexure assembly; and a distal pair of supporting portions (includes 53 and 54, for instance) of the gimbal portion, each of the distal pair of supporting portions are individually secured and supported by the distal stationary part at a distal end of the flexure assembly (as shown in FIGS. 4-7, for instance) [as per claim 9]; wherein the disk drive suspension further comprises at least one microactuator element (31 and/or 32) mounted on the second surface on a respective side of the slider (as shown in FIG. 4, for instance) and includes a first end portion (31a or 32a) and a second end portion (31b or 32b) [as per claim 10]; wherein the first surface faces a load beam (as shown in FIG. 4, for instance) [as per claim 11]; wherein a pair of end portions (includes 51a and 52a, for instance) are U-shaped (as shown in FIGS. 4-7, for instance) [as per claim 12]; wherein the disk drive suspension further comprises a conductive circuit portion (41) unsupported from a proximate stationary part (22a, as shown in FIGS. 6 and 7, for instance) and beyond a proximate pair of supporting portions (70 and 71, as shown in FIG. 7, for instance, i.e., beyond the proximate pair of supporting portions in a direction toward the proximate stationary part), the conductive circuit portion is disposed on the second surface (as shown in FIGS. 4 and 7, for instance) [as per claim 13]; wherein the disk drive suspension further comprises a proximate pair of supporting portions (includes 51 and 52, for instance) individually secured and supported by a proximate stationary part (22a) [as per claim 14]; wherein the disk drive suspension further comprises a tongue (90) of the gimbal portion on which the slider is mounted (as shown in FIG. 6, for instance), the tongue includes a fixed first tongue portion (91), and a movable second tongue portion (92) [as per claim 15]; and wherein the tongue further includes a first hinge portion (93) formed between the fixed first tongue portion and the moveable second tongue portion (as shown in FIG. 6, for instance) [as per claim 16].
Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Teramoto et al. (US 2018/0286457), Yamada et al. (US 2019/0066720), and Yamada (US 2019/0108853), which each individually teaches a flexure assembly having a distal pair of supporting portions individually secured and supported by a distal stationary part at a distal end of the flexure assembly, and  microactuator elements disposed on opposite sides of a slider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688